TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2018



                                     NO. 03-18-00235-CV


                                Freddie Lee Walker, Appellant

                                                v.

                       Stuart Jenkins, Director of the Parole Division,
                       Texas Department of Criminal Justice, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 4, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.